DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 03, 2019 and October 31, 2019 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the specification has to be arranged with heading needed.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 1, the term "and/or" is a relative term which renders the claim indefinite. For example, A and/or B. It means embodiment A, or embodiment B, or embodiment A and B. It is clear that there are 3 embodiments in the claim. So, the use of such term is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backner (US 5,157,640).
As per claim 1, Backner discloses a mobile data device in a form of a wristwatch (figure 1) for reminding patients to take medications, comprising:
a power supply unit (59, figure 1A, col. 3, lines 34-35);
a computing unit (60) for processing medication data (col. 3, lines 35-40);
a storage unit (62) for storing the medication data (col. 3, lines 40-43);
a display unit (1) for displaying the medication data (col. 3, lines 25-28 and col. 3, line 50 through col. 4, line 29);
a signal transmitter unit in a form of an alarm (2) for emitting a reminder signal for taking the medication (col. 3, lines 59-62; and
an interface unit in a form of a communication port (63) for external data exchange (col. 3, lines 43-46 and col. 4, line 30 through col. 5, line 67), 
wherein the storage unit has a medication plan memory in which medication data generated by an authorized entity are stored, and 
wherein a medication plan program is provided by means of which medication data are read out of the medication plan memory store in a time-dependent, and the reminder signal is visualized via the display unit (1) emitted via the signal transmitter unit (2).
As per claim 2, Backner discloses security means (pharmacist computer) are provided such that medication data (6) can be written into the medication plan memory exclusively by the authorized entity (pharmacist, figures 5-7). 
As per claim 3, Backner discloses a symmetrical or asymmetrical authentication algorithm is provided as security means, wherein an authentication routine is executed by means of a key to enable writing into the medication plan memory (figures 5-7).
As per claim 4, Backner discloses that an input unit (17) being provided for inputting a confirmation signal of the patient which is further processable in the computing unit (figure 6) for generating a monitoring signal (13) which is sendable to the authorized entity via the interface unit (cradle 18, figure 5).
As per claim 5, Backner discloses that wherein the input means comprise a mechanical operating button (3-5) integrated in the display unit (figure 1).
As per claim 9, Backner discloses the interface unit being formed in such a way that a connection being carried out between the mobile data device and a computer apparatus of the authorized entity via a cable connection (27, figure 6) 
As per claim 10, Backner discloses the mobile data device (wristwatch, figure 1) comprises holding means (band strap) for detachable attachment (wearble) to a body part (wrist) of the patient. 
As per claim 11, Backner discloses a medication dialog for inputting the medication plan and/or a medication plan input program and a key for authorization relative to the mobile data device are integrated in the computer apparatus (figures 4-7, col. 4, line 30 though col. 5, line 67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backner in view of Florissant et al. (US 10,561,363).
As per claim 6, Backner discloses the memory (62, figure 1A) for storing identifications of medications to be taken, dosage and time to take medications but fail  a sensor unit being provided for determining body-related condition data.  Florissant et al. disclose a medication alert watch (100, figures 1-3) comprises a control system (101), a heart sensor (103), a power system (104), a visual display (113), a speaker (117), wherein the control system monitors the heart rate and processes these signals to estimate the heart rate (col. 2, line 41 through col. 3, line 6)  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the heart sensor as taught by Florissant et al. in the system as disclosed by Backner, with a memory (62), for the purpose of monitoring the heart rate of the patient compared with a threshold stored in the memory the in order to remind the patient to take medication to reduce the heart rate to maintain the normal rate before it too late when the sensed signal exceeded.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backner, as modified, as applied to claims 6-7 above, and further in view of Choi et al. (US 2009/0009470).
As per claims 7-8, Florissant et al., as modified, disclose the instant claimed invention except for a body condition storage to store the body related condition data and a body monitoring program is provided which generates an information signal depending on a comparison of actual body-related condition data with reference body-related condition data for display in the display unit.  Choi et al. discloses a wristwatch device (10) comprises a sensor unit (16) for sensing user pressure and a controller (30) compares a pressure value measured by the sensor to a present pressure value and displays when a result of the comparison exceeds the preset value (paragraphs 0052), wherein the present values pre-stored in a memory (24, paragraph 0055).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the device and as taught by Choi et al. in the system as disclosed by Backner, as modified, for the purpose of generating alert to the user when the body-related condition data exceeds the preset values.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zarchan (US 6,075,755) discloses a Medical Reminder System comprises a patient with programmable electronic auditory, vibratory and/or visual reminders for medications to be taken and health care tests/procedures to be performed at specific times of the day.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 4, 2022